HERSEY, Judge.
We affirm as to appellant’s first point on appeal relying on the rule that once a plaintiff files a motion to set a cause for trial (which is essentially a notice for trial) the cause cannot be dismissed for failure to prosecute even where there is no record activity during the ensuing year. Fox v. Playa Del Sol Assoc., Inc., 446 So.2d 126 (Fla. 4th DCA, 1983). In doing so we note an express and direct conflict with Palatka Housing Authority v. Betts, 349 So.2d 784 (Fla. 1st DCA 1977) [adhering to Allen v. Gaither, 112 So.2d 855 (Fla. 1st DCA 1959), decided prior to the adoption of Rule 1.440(c), Florida Rules of Civil Procedure]. Appellant’s additional points being likewise without merit we affirm.
AFFIRMED.
LETTS and BERANEK, JJ., concur.